OPINION — AG — ** COMMUNITY SALE — LICENSE ** (1) IT IS THE DUTY OF THE STATE DEPARTMENT OF AGRICULTURE TO ISSUE A LICENSE TO AN APPLICANT IF THE APPLICATION THEREOF IS IN PROPER FORM AND IF A BOND (SURETY BOND) EXECUTED IN SUBSTANTIAL COMPLIANCE WITH THE PROVISIONS OF THE ACT IS SUBMITTED WITH THE APPLICATION, UPON PAYMENT OF THE LICENSE FEE. (2) IF THE APPLICATION REFERRED TO IN YOUR LETTER HAVE BEEN PROPERLY EXECUTED ON FORMS PRESCRIBED BY YOUR DEPARTMENT, AND PROPER CORPORATE SURETY BOND HAVE BEEN SUBMITTED, TOGETHER WITH THE LICENSE FEE OF $25.00, IT WOULD BE YOUR DUTY TO APPROVE SAID APPLICANTS AND ISSUE SAID LICENSES, REGARDLESS OF WHETHER OR NOT "ECONOMIC NECESSITY" EXISTS THEREFOR OR REGARDLESS OF WHETHER OR NOT SAID APPLICATIONS HAVE BEEN "PROPERLY RECOMMENDED". (COMMUNITY SALE, AGRICULTURE) CITE: 4 O.S. 361 [4-361], 4 O.S. 367 [4-367], 4 O.S. 366 [4-366] (MAINARD KENNERLY)